Case 0:19-cv-62751-RKA Document 24-4 Entered on FLSD Docket 12/14/2020 Page 1 of 5

                                                JOINT TIMECARD
                                                   (Exhibit “D”)

Greenwald, David v. Frost-Arnett Company                                     Case 0:19-CV-62751

SUMMARY:
[TP] – Attorney Thomas J. Patti:   7.8 hours @ $475/hour = $3,705.00
[PH] – Attorney Paul A. Herman:    5.1 hours @ $575/hour = $2,932.5


    ATTY            DATE                             DESCRIPTION                 TIME     AMOUNT

      TP          10/29/2019       REVIEW OF EACH LETTER RECEIVED BY              0.2      $95.00
                                   CLIENT THAT DEMANDS PAYMENT FOR
                                   MEDICAL SERVICES RENDERED TO PLAINTIFF.

      TP          10/29/2019       REVIEW OF PETITION(S) FOR BENEFITS, AND        0.3      $142.50
                                   RESPONSE THERETO, FILED IN CLIENT’S
                                   WORKER-COMPENSATION CASE.

      TP          10/29/2019       REVIEW OF CLIENT’S MEDICAL RECORDS FOR         1.2      $570.00
                                   NOTATION AND/OR INFORMATION
                                   REGARDING THE NATURE OF THE INJURY, THE
                                   TREATMENT PROVIDED, AND WHETHER THE
                                   MEDICAL PROVIDER KNEW THAT CLIENT WAS
                                   SEEKING TREATMENT OF A WORK-PLACE
                                   INJURY

      TP          10/29/2019       PROVIDE CONFORMATION OF THE EXISTENCE          0.1      $47.50
                                   OF A FDCPA AND FCCPA CASE AGAINST
                                   FROST-ARNETT COMPANY AND CORAL
                                   ANESTHESIA ASSOCIATES

      TP           11/1/2019       REVIEW OF PUBLIC RECORDS MAINTAINED BY         0.2      $95.00
                                   THE FLORIDA DEPARTMENT OF STATE TO
                                   DETERMINE WHETHER DEFENDANT FROST-
                                   ARNETT COMPANY WAS LAWFULLY LICENSED
                                   AS A CONSUMER COLLECTION AGENCY.


      TP           11/1/2019       SURVEY OF LAWSUITS FILED AGAINST FROST-        0.1      $47.50
                                   ARNETT COMPANY TO DETERMINE EXISTENCE
                                   OF PATTERN AND PRACTICE.

      TP           11/1/2019       PREPARE AND PROVIDE DRAFT OF LAWSUIT           1.5      $712.50
                                   AGAINST FROST-ARNETT COMPANY AND
                                   CORAL ANESTHESIA ASSOCIATES TO JH FOR
                                   REVIEW

      TP           11/1/2019       REVIEW, EDIT, AND APPROVE DRAFTED              0.3      $142.50
                                   LAWSUIT FOR FILING

      TP           11/7/2019       REVIEW OF ORDER OF CASE MANAGEMENT             0.1      $47.50

      TP           12/3/2019       REVIEW OF ANSWER FILED BY DEFENDANT            0.1      $47.50
                                   FROST-ARNETT



                                                       Page 1 of 5
Case 0:19-cv-62751-RKA Document 24-4 Entered on FLSD Docket 12/14/2020 Page 2 of 5

                                   JOINT TIMECARD
                                      (Exhibit “D”)

Greenwald, David v. Frost-Arnett Company                         Case 0:19-CV-62751

   ATTY       DATE                     DESCRIPTION                   TIME     AMOUNT

    TP       12/3/2019   REVIEW OF CERTIFICATE / CORPORATE            0.1      $47.50
                         DISCLOSURES OF FROST-ARNETT

    TP       12/3/2019   REVIEW OF PAPERLESS ORDER STRIKING           0.1      $47.50
                         FROST-ARNETT’S ANSWER

    TP       12/3/2019   DRAFTING PLAINTIFF’S CERTIFICATE OF          0.1      $47.50
                         INTERESTED PARTIES

    TP       12/4/2019   SETTLEMENT DISCUSSIONS WITH CO-              0.1      $47.50
                         DEFENDANT CORAL ANESTHESIA ASSOCIATES,
                         INC.

    TP       12/4/2019   DRAFTING OF NOTICE OF SETTLEMENT W/ CO-      0.1      $47.50
                         DEFENDANT CORAL ANESTHESIA ASSOCIATES,
                         INC.

    TP       12/5/2019   REVIEW OF AFFIDAVIT OF SERVICE WITH          0.1      $47.50
                         RESPECT TO FROST-ARNETT

    TP       12/5/2019   REVIEW OF NOTICE OF APPEARANCE FILED         0.1      $47.50
                         FOR FROST-ARNETT

    TP       12/6/2019   REVIEW OF ORDER SETTING ASIDE D.E. 7.        0.1      $47.50

    TP       12/6/2019   REVIEW OF CLERK NOTICE REGARDING D.E. 10     0.1      $47.50

    TP      12/11/2019   REVIEW OF ORDER DENYING D.E. 11 AS MOOT      0.1      $47.50

    TP      12/20/2020   SETTLEMENT COMMUNICATION WITH FROST-         0.3      $142.50
                         ARNETT

    TP      12/21/2020   REVIEW OF OFFER OF JUDGMENT FROM             0.2      $95.00
                         FROST-ARNETT AND CONFERRAL WITH
                         CLIENT AND CO-COUNSEL

    TP      12/30/2019   REVIEW OF ORDER REQUIRING SCHEDULING         0.1      $47.50
                         REPORT AND CERTIFICATES OF INTERESTED
                         PARTIES

    TP      12/30/2019   NOTICE TO COUNSEL FOR FROST-ARNETT           0.2      $95.00
                         REGARDING DEADLINE TO MEET AND CONFER,
                         INITIAL DISCLOSURES.

    TP      12/30/2019   DRAFTING OF JOINT SCHEDULING REPORT          0.2      $95.00
                         AND PROPOSED SCHEDULING ORDER

    TP      12/30/2019   DRAFTING PLAINTIFF’S INITIAL DISCLOSURES     0.2      $95.00


                                        Page 2 of 5
Case 0:19-cv-62751-RKA Document 24-4 Entered on FLSD Docket 12/14/2020 Page 3 of 5

                                   JOINT TIMECARD
                                      (Exhibit “D”)

Greenwald, David v. Frost-Arnett Company                            Case 0:19-CV-62751

   ATTY       DATE                     DESCRIPTION                      TIME     AMOUNT

    TP      12/30/2019   CORRESPONDENCE WITH COUNSEL FOR                 0.1      $47.50
                         FROST-ARNETT REGARDING PROPOSED
                         JSR/PSO

    TP      12/30/2019   SETTLEMENT COMMUNICATION WITH FROST-            0.2      $95.00
                         ARNETT

    TP       1/2/2020    DRAFTING DISMISSAL OF DEFENDANT CORAL           0.1      $47.50
                         ANESTHESIA ASSOCIATE

    TP       1/2/2020    DRAFTING ACCEPTANCE OF OFFER OF                 0.1      $47.50
                         JUDGMENT

    TP      11/20/2020   DRAFTING MOTION FOR ATTORNEYS FEES              0.8      $380.00

    TP      11/20/2020   DRAFTING DECLARATION REGARDING                  0.2      $95.00
                         ATTORNEYS FEES

    PH       3/12/2019   RECEIPT OF EMAIL FROM CLAIMANTS                 0.1      $57.50
                         COUNSEL WITH ATTACHMENTS AND LETTER
                         FROM FROST ARNETT.

    PH       3/20/2019   RECEIPT AND REVIEW OF COMMUNICATION             0.2      $115.00
                         AND FOLLOW UP WITH ATTORNEY TRISHA
                         OLSON ZACHARY, FEDERAL COMPLIANCE
                         COUNSELOR FOR FROST ARNETT COMPANY.

    PH       3/20/2019   EMAIL TO ZACHARY WITH ATTACHMENTS               0.2      $115.00
                         AND FOLLOW UP WITH COMMUNICATION
                         WITH SKIP KOHLMEYER ON STATUS OF CASE.

    PH       3/21/2019   VARIOUS EMAILS BACK-AND-FORTH WITH              0.3      $172.50
                         TRISHA OLSON ZACHARY ON STATUS OF
                         APPROPRIATE STATUTES DOCUMENTS AND
                         CASES RELATED TO CASE. 102419 .2 - EMAIL
                         CONVERSATION WITH CLAIMANTS COUNSEL
                         ON STATUS OF CASE AND PREPARATION FOR
                         FILING SUIT.

    PH      10/25/2019   NUMEROUS EMAILS WITH CLAIMANT AND               0.3      $172.50
                         CLAIMANT ATTORNEY ON VARIOUS BILLS
                         AND COMMUNICATION WITH FROST ARNETT
                         AS DEBT COLLECTOR ON MATTER.

    PH      10/25/2019   FOLLOW UP WITH ATTORNEY SKIP                    0.2      $115.00
                         KOHLMEYER AND DISCUSSION WITH CLIENT
                         REGARDING MENTAL STATUS AND ACTIONS
                         OF DEBT COLLECTOR RELATED TO THREATS
                         OF CREDIT REPORTING AND IMPACT ON
                         WORKERS COMP CASE.


                                        Page 3 of 5
Case 0:19-cv-62751-RKA Document 24-4 Entered on FLSD Docket 12/14/2020 Page 4 of 5

                                  JOINT TIMECARD
                                     (Exhibit “D”)

Greenwald, David v. Frost-Arnett Company                        Case 0:19-CV-62751

   ATTY       DATE                    DESCRIPTION                   TIME     AMOUNT

    PH      11/15/2019   NUMEROUS EMAILS WITH DESERAE GORDON,        0.2      $115.00
                         ON BEHALF OF CORAL ANESTHESIA
                         ASSOCIATES, ORIGINAL CREDITOR FOR
                         STATUS OF CASE AND POSSIBLE SETTLEMENT
                         GLOBALLY INCLUDING FROST ARNETT.

    PH      11/16/2019   EMAILS WITH DESERAE GORDON ON               0.3      $172.50
                         DISCUSSION OF SETTLEMENT OPTIONS AND
                         STATUS OF CASE.

    PH      11/18/2019   NUMEROUS EMAILS AND CONVERSATIONS           0.4      $230.00
                         WITH DESERAE GORDON AND SKIP
                         KOHLMEYER ON STATUS OF FILING SUIT
                         AGAINST FROST ARNETT AND POSSIBLE
                         SETTLEMENT AND RESOLUTION.

    PH      11/20/2019   FOLLOW UP COMMUNICATION AND                 0.3      $172.50
                         DISCUSSION WITH MICHELLE ROCHE AT
                         TRAVELERS ON OBTAINING ADDITIONAL
                         DOCUMENTATION FOR DATES OF SERVICE.
                         COMMUNICATION WITH DESERAE GORDON ON
                         DISCUSSION OF SETTLEMENT OFFER.

    PH      11/21/2019   FOLLOW UP WITH CLIENT AND CLAIMANT          0.2      $115.00
                         ATTORNEY ON INFORMATION IN DATE OF
                         SERVICE RECORDS AND UPDATE ON
                         SETTLEMENT DISCUSSIONS.

    PH      11/29/2019   CONTINUED SETTLEMENT DISCUSSIONS WITH       0.2      $115.00
                         DESERAE GORDON AND INFORMATION TO
                         CLIENT REGARDING SAME.

    PH       12/2/2019   NUMEROUS EMAILS WITH CO-COUNSEL AND         0.4      $230.00
                         DESERAE GORDON ON STATUS OF FILED SUIT
                         AND SETTLEMENT OPTIONS INCLUDING FROST
                         ARNETT.

    PH       12/3/2019   EMAIL WITH ATTORNEY FOR FROST ARNETT        0.1      $57.50
                         ON STATUS OF CASE AND ORDER STRIKING
                         AFFIRMATIVE DEFENSES.

    PH       12/5/2019   NUMEROUS EMAILS WITH CO-COUNSEL,            0.3      $172.50
                         ATTORNEY FOR FROST ARNETT, ERICA SMITH,
                         AND REPRESENTATIVE FOR ORIGINAL
                         CREDITOR ON STATUS OF LITIGATION AND
                         POSSIBLE RESOLUTION.

    PH       12/6/2019   EMAILS TO CLIENT REGARDING STATUS OF        0.2      $115.00
                         LITIGATION AND NEED FOR AVAILABILITY
                         FOR DISCOVERY PURPOSES.


                                       Page 4 of 5
Case 0:19-cv-62751-RKA Document 24-4 Entered on FLSD Docket 12/14/2020 Page 5 of 5

                                  JOINT TIMECARD
                                     (Exhibit “D”)

Greenwald, David v. Frost-Arnett Company                       Case 0:19-CV-62751

   ATTY       DATE                    DESCRIPTION                  TIME     AMOUNT

    PH       12/9/2019   FOLLOW UP WITH DESERAE GORDON ON           0.2      $115.00
                         RESOLUTION OF CASE AND PROPOSAL FOR
                         SETTLEMENT WITH ORIGINAL CREDITOR
                         INDEPENDENT OF FROST ARNETT.

    PH       12/9/2019   EMAILS AND FOLLOW UP REVIEW OF             0.3      $172.50
                         SETTLEMENT DOCUMENTS WITH ORIGINAL
                         CREDITOR AND IMPACT ON FROST ARNETT
                         LEAVING THEM OUT AS PARTY TO
                         SETTLEMENT.

    PH      12/18/2019   EMAIL WITH ERICA SMITH ON STATUS OF        0.1      $57.50
                         ONGOING CASE AND DISCUSSION OF OFFER OF
                         JUDGMENT.

    PH      12/27/2019   FOLLOW UP WITH CLIENT AND CLAIMANT         0.2      $115.00
                         COUNSEL ON STATUS OF SUIT WITH FROST
                         ARNETT AN UPDATE ON OFFER OF JUDGMENT.

    PH       1/2/2020    NUMEROUS EMAILS ON OFFER OF JUDGMENT       0.3      $172.50
                         REQUESTING CLIENT SIGNATURE ON
                         SETTLEMENT DOCUMENTS AND UPDATE WITH
                         OPPOSING COUNSEL ON POSSIBLE
                         RESOLUTION OF ATTORNEY’S FEES.




                                       Page 5 of 5
